Case 0:19-cv-62243-RNS Document 1 Entered on FLSD Docket 09/09/2019 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA


PATRICIA KENNEDY,

       Plaintiff,

v.

STEFA PROPERTIES, LLC., d/b/a
PONCE DE LEON HOTEL,
_____________________________/

                                          COMPLAINT
                                   (Injunctive Relief Demanded)

        Plaintiff, PATRICIA KENNEDY, Individually, on her behalf and on behalf of all other

 individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant,

 STEFA PROPERTIES, LLC, d/b/a PONCE DE LEON HOTEL, (sometimes referred to as

 “Defendant”), for Injunctive Relief, and attorney’s fees, litigation expenses, and costs pursuant

 to the Americans with Disabilities Act, 42 U.S.C.§ 12181 et seq. (“ADA”).

 1.             Plaintiff is a resident of Broward and Pasco Counties, is sui juris, and qualifies as

                an individual with disabilities as defined by the ADA. Plaintiff is unable to engage

                in the major life activity of walking more than a few steps without assistive

                devices. Instead, Plaintiff is bound to ambulate in a wheelchair or with a cane or other

                support and has limited use of her hands. She is unable to tightly grasp, pinch and

                twist of the wrist to operate. When ambulating beyond the comfort of her own

                home, Plaintiff must primarily rely on a wheelchair. Plaintiff requires accessible

                handicap parking spaces located closest to the entrances of a facility. The handicap

                and access aisles must be of sufficient width so that she can embark and

                disembark from a ramp into her vehicle. Routes connecting the handicap spaces

                and all features, goods and services of a facility must be level, properly sloped,
Case 0:19-cv-62243-RNS Document 1 Entered on FLSD Docket 09/09/2019 Page 2 of 9




             sufficiently wide and without cracks, holes or other hazards that can pose a danger

             of tipping, catching wheels or falling. These areas must be free of obstructions or

             unsecured carpeting that make passage either more difficult or impossible.

             Amenities must be sufficiently lowered so that Plaintiff can reach them. She has

             difficulty operating door knobs, sink faucets, or other operating mechanisms that

             tight grasping, twisting of the wrist or pinching. She is hesitant to use sinks that have

             unwrapped pipes, as such pose a danger of scraping or burning her legs. Sinks must

             be at the proper height so that she can put her legs underneath to wash her hands.

             She requires grab bars both behind and beside a commode so that she can safely

             transfer and she has difficulty reaching the flush control if it is on the wrong side.

             She has difficulty getting through doorways if they lack the proper clearance.

 2.          For many years, Plaintiff h a s f r e q u e n t l y t r a v e l e d t h r o u g h o u t

             South Florida including Miami-Dade County. She intends to

             continue her travels with the same frequency in the future.

 3.          Plaintiff is an advocate of the rights of similarly situated disabled persons and is a

             "tester" for the purpose of asserting her civil rights and monitoring, ensuring, and

             determining whether places of public accommodation and their websites are in

             compliance with the ADA.

 4.          According to the county property records, Defendant owns a place of public

             accommodation as defined by the ADA and the regulations implementing the ADA,

             28 CFR 36.201(a) and 36.104. The place of public accommodation that the

             Defendant owns is a place of lodging known as Ponce De Leon Hotel, and is

             located at 1721 Ponce de Leon Blvd., Coral Gables, in the County of Miami-

             Dade, Florida (hereinafter "Property").

 5.          Venue is properly located in the Southern District because venue lies in the judicial
Case 0:19-cv-62243-RNS Document 1 Entered on FLSD Docket 09/09/2019 Page 3 of 9




             district wh ere t h e caus e of act ion accrued. In addit ion, t he Defendant’s

             property is located in, and the Defendant does business within, this judicial

             district.

 6.          Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

             original jurisdiction over actions which arise from the Defendant’s violations of Title

             III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28

             U.S.C. § 2201 and § 2202.

 7.          As the owner of the subject place of lodging, Defendant is required to comply with

             the ADA. As such, Defendant is required to ensure that its place of lodging is in

             compliance with the standards applicable to places of public accommodation, as set

             forth in the regulations promulgated by the Department Of Justice. Said regulations

             are set forth in the Code Of Federal Regulations, the Americans With Disabilities

             Act Architectural Guidelines ("ADAAGs"), and the 2010 ADA Standards,

             incorporated by reference into the ADA. These regulations impose requirements

             pertaining to places of public accommodation, including places of lodging, to ensure

             that they are accessible to disabled individuals.

 8.          More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following

             requirement:

             Reservations made by places of lodging. A public accommodation that owns,
             leases (or leases to), or operates a place of lodging shall, with respect to
             reservations made by any means, including by telephone, in-person, or through
             a third party -
                     (i) Modify its policies, practices, or procedures to ensure that individuals
                     with disabilities can make reservations for accessible guest rooms during
                     the same hours and in the same manner as individuals who do not need
                     accessible rooms;
                     (ii) Identify and describe accessible features in the hotels and guest
                     rooms offered through its reservations service in enough detail to
                     reasonably permit individuals with disabilities to assess independently
                     whether a given hotel or guest room meets his or her accessibility needs;
                     (iii) Ensure that accessible guest rooms are held for use by individuals
                     with disabilities until all other guest rooms of that type have been rented
Case 0:19-cv-62243-RNS Document 1 Entered on FLSD Docket 09/09/2019 Page 4 of 9




                    and the accessible room requested is the only remaining room of that type;
                    (iv) Reserve, upon request, accessible guest rooms or specific types of
                    guest rooms and ensure that the guest rooms requested are blocked and
                    removed from all reservations systems; and
                    (v) Guarantee that the specific accessible guest room reserved through
                    its reservations service is held for the reserving customer, regardless of
                    whether a specific room is held in response to reservations made by
                    others.

 9.          These regulations became effective March 15, 2012.

 10.         Defendant, either itself or by and through a third party, implemented, operates,

             controls and or maintains a website for the Property which contains an online

             reservations system. The website is located at:

             http://www.hotelponcedeleon.com/. This term also includes all websites owned

             and operated by Defendant or by third parties to book or reserve guest

             accommodations at the hotel: https://www.booking.com/hotel/us/ponce-de-leon-

             coral-gables1.html, https://www.agoda.com/hotel-ponce-de-leon/hotel/miami-fl-

             us.html?cid=-218, https://www.hotels.com/ho1230128160/hotel-ponce-de-leon-

             coral-gables-united-states-of-america/, https://www.expedia.com/Miami-Hotels-

             Hotel-Ponce-De-Leon.h38410255.Hotel-Information, and

             https://www.priceline.com/hotel-deals/h42894/US/Florida/Coral-Gables/Hotel-

             Ponce-de-Leon.html. The purpose of these websites is to allow members of the

             public to reserve guest accommodations and review information pertaining to the

             goods, services, features, facilities, benefits, advantages, and accommodations of

             the Property. As such, this website is subject to the requirements of 28 C.F.R.

             Section 36.302(e).

 11.         Prior to the commencement of this lawsuit, specifically on August 15, 2019,

             August 22, 2019, August 23, 2019, August 24, 2019, August 25, 2019, August

             27, 2019, August 28, 2019, and August 29, 2019, Plaintiff visited the websites

             for the purpose of reviewing and assessing the accessible features at the Property
Case 0:19-cv-62243-RNS Document 1 Entered on FLSD Docket 09/09/2019 Page 5 of 9




             and ascertain whether they meet the requirements of 28 C.F.R. Section 36.302(e)

             and her accessibility needs. However, Plaintiff was unable to do so because

             Defendant failed to comply with the requirements set forth in 28 C.F.R. Section

             36.302(e). As a result, Plaintiff was deprived the same goods, services, features,

             facilities, benefits, advantages, and accommodations of the Property available to

             the general public.

 12.         The Defendant’s own hotel website located at:

             http://www.hotelponcedeleon.com/ did not allow the Plaintiff to book an

             accessible room online. The hotel claims to have vending machines, bicycle

             rental, free self-parking, and that there is no information as to whether any or all

             of these hotel features are accessible.

 13.         The third party booking site located at: https://www.booking.com/hotel/us/ponce-

             de-leon-coral-gables1.html: had no option to book an accessible room. Hotel

             amenities, room types and amenities are all listed in detail. No information was

             given about accessibility in the hotel

 14.         The third party booking site located at:. https://www.agoda.com/hotel-ponce-de-

             leon/hotel/miami-fl-us.html?cid=-218: had no option to book an accessible room.

             Hotel amenities, room types and amenities are all listed in detail. No information

             was given about accessibility in the hotel.

 15.         The third party booking site located at:

             https://www.hotels.com/ho1230128160/hotel-ponce-de-leon-coral-gables-united-

             states-of-america/: did not have an option to book an accessible room. Hotel

             amenities, room types and amenities are all listed in detail. No information was

             given about accessibility in the hotel.

 16.         The third party booking site located at: https://www.expedia.com/Miami-Hotels-
Case 0:19-cv-62243-RNS Document 1 Entered on FLSD Docket 09/09/2019 Page 6 of 9




             Hotel-Ponce-De-Leon.h38410255.Hotel-Information: had no option to book an

             accessible room. Hotel amenities, room types and amenities are all listed in detail.

             No information was given about accessibility in the hotel.

 17.         The third party booking site located at: https://www.priceline.com/hotel-

             deals/h42894/US/Florida/Coral-Gables/Hotel-Ponce-de-Leon.html: had no option

             to book an accessible room. Hotel amenities, room types and amenities are all

             listed in detail. No information was given about accessibility in the hotel other

             than the statements “accessible bathroom” and “in-room accessibility”.

 18.         In the near future, Plaintiff intends to revisit Defendant's website and/or online

             reservations system in order to test it for compliance with 28 C.F.R. Section

             36.302(e) and/or to utilize the websites to reserve a guest room and otherwise

             avail herself of the goods, services, features, facilities, benefits, advantages, and

             accommodations of the Property.

 19.         Plaintiff is continuously aware that the subject website remains non-compliant

             and that it would be a futile gesture to revisit the website as long as those

             violations exist unless she is willing to suffer additional discrimination.

 20.         The violations present at Defendant's website and third party booking sites

             infringe Plaintiff's right to travel free of discrimination and deprive her of the

             information required to make meaningful choices for travel. Plaintiff has suffered,

             and continues to suffer, frustration and humiliation as the result of the

             discriminatory conditions present at Defendant's website and its postings on third

             party booking sites. By continuing to operate a website and utilize third party

             booking sites with discriminatory conditions, Defendant contributes to Plaintiff's

             sense of isolation and segregation and deprives Plaintiff the full and equal

             enjoyment of the goods, services, facilities, privileges and/or accommodations
Case 0:19-cv-62243-RNS Document 1 Entered on FLSD Docket 09/09/2019 Page 7 of 9




             available to the general public. By encountering the discriminatory conditions at

             Defendant's website, and third party booking sites, and knowing that it would be

             a futile gesture to return to the website unless she is willing to endure additional

             discrimination, Plaintiff is deprived of the same advantages, privileges, goods,

             services and benefits readily available to the general public. By maintaining a

             website and third party booking sites with violations, Defendant deprives Plaintiff

             the equality of opportunity offered to the general public.

 21.         Plaintiff has suffered and will continue to suffer direct and indirect injury as a

             result of the Defendant’s discrimination until the Defendant is compelled to

             modify its website and its postings on the third party booking sites to comply with

             the requirements of the ADA and to continually monitor and ensure that the

             subject website remains in compliance.

 22.         Plaintiff has a realistic, credible, existing and continuing threat of discrimination

             from the Defendant’s non-compliance with the ADA with respect to the websites.

             Plaintiff has reasonable grounds to believe that she will continue to be subjected

             to discrimination in violation of the ADA by the Defendant.

 23.         The Defendant has discriminated against the Plaintiff by denying her access to,

             and full and equal enjoyment of, the goods, services, facilities, privileges,

             advantages and/or accommodations of the subject websites.

 24.         The Plaintiff and all others similarly situated will continue to suffer such

             discrimination, injury and damage without the immediate relief provided by the

             ADA as requested herein.

 25.         Defendant has discriminated against the Plaintiff by denying her access to full and

             equal enjoyment of the goods, services, facilities, privileges, advantages and/or

             accommodations of its place of public accommodation or commercial facility in
Case 0:19-cv-62243-RNS Document 1 Entered on FLSD Docket 09/09/2019 Page 8 of 9




              violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302(e). Furthermore, the

              Defendant continues to discriminate against the Plaintiff, and all those similarly

              situated by failing to make reasonable modifications in policies, practices or

              procedures, when such modifications are necessary to afford all offered goods,

              services, facilities, privileges, advantages or accommodations to individuals with

              disabilities; and by failing to take such efforts that may be necessary to ensure

              that no individual with a disability is excluded, denied services, segregated or

              otherwise treated differently than other individuals because of the absence of

              auxiliary aids and services.

 26.          Plaintiff is without adequate remedy at law and is suffering irreparable harm.

              Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

              fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. §

              12205 and 28 CFR 36.505.

 27.          Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

              Plaintiff Injunctive Relief, including an order to require the Defendant to alter the

              subject website to make it readily accessible and useable to the Plaintiff and all

              other persons with disabilities as defined by the ADA and 28 C.F.R. Section

              36.302(e); or by closing the website until such time as the Defendant cures its

              violations of the ADA.

 WHEREFORE, Plaintiff respectfully requests:

       a.     The Court issue a Declaratory Judgment that determines that the Defendant at the

              commencement of the subject lawsuit is in violation of Title III of the Americans

              with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

       b.     Injunctive relief against the Defendant including an order to revise its website

              and its postings on third party booking sites to comply with 28 C.F.R.
Case 0:19-cv-62243-RNS Document 1 Entered on FLSD Docket 09/09/2019 Page 9 of 9




             Section 36.302(e) and to implement a policy to monitor and maintain the websites

             to ensure that they remain in compliance with said requirement.

       c.    An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

             § 12205.

       d.    Such other relief as the Court deems just and proper, and/or is allowable under

             Title III of the Americans with Disabilities Act.


             Respectfully Submitted,



                                       /s/ Philip Michael Cullen, III
                                       Attorney at Law – Chartered
                                       Florida Bar No: 167853
                                       621 S. Federal Highway, Suite Four
                                       Fort Lauderdale, Florida 33301
                                       Telephone: (954) 462-0600
                                       Facsimile (954) 462-1717
                                       E-mail: CULLENIII@aol.com
